DONALD RUSSELL, Circuit Judge,
dissenting:
I dissent. I shall attempt to state my reasons briefly. To do so, however, requires some summarization of the circumstances under which the issue in this appeal arose.
This is an action in which federal jurisdiction was predicated on a claim of federal antitrust violations under the Sherman Act, to which was appended pendent actions under the North Carolina Unfair Trade Practices Act. There had been considerable discovery and both parties had filed motions for summary judgment. The motion by the defendant Michelin for summary judgment against the actions under the State Unfair Trade Practices Act was granted and Michelin’s motion for summary judgment on the Sherman Act counts was denied. The plaintiff sought of the district court the certification for a preliminary appeal under § 1292(b), 28 U.S.C., of the grant of summary judgment in favor of Michelin on the State claims. This request was denied. The plaintiff then moved to dismiss its Sherman Act action without prejudice. The district court refused to grant dismissal without prejudice. In so ruling, the Court said:
“Well, I would not dismiss the case without prejudice. That would be simply to allow the 1292 motion in effect and give the plaintiff leave to amend.
“I think that having come this close to trial and having made all these preparations and the Court having invested all of this time and being at least as conversant with it now I think as I will ever be during the course of another trial preparation that it would not be appropriate to dismiss the case without prejudice and I will not do that.
“At the same time I will not ask you to move for dismissal, knowing that; in other words, you can withdraw your motion if you want to. I’m not going to hold that against you.”
To that ruling, with its permission to the plaintiff to withdraw its motion for dismissal of its antitrust action if it chose, plaintiff’s counsel responded:
“Well, your Honor, in that case we will withdraw my motion for dismissal without prejudice and move that it be dismissed with prejudice, again with, hopefully, carefully worded language that preserves to us the full orbit of Chapter 75 liability which would include proof of Section 1 conspiracy — ”
At that point, the Court said:
“Well, I stated before on that that I don’t see that this dismissal at all has anything to do with the relevancy of any evidence that would have been available to you under your Section 1 claim as against a Chapter 75 claim. I say, I’m not ruling on it now but I see nothing to prohibit *54your going ahead and proving that claim with whatever relevant evidence is available to you.
“The fact that once you would have used the same evidence in support of a different type cause of action I don’t think would be held against you.”1
Thereafter a formal order of judgment dismissing with prejudice the plaintiff’s federal antitrust claim was entered. A voluntary dismissal by the plaintiff of his federal action with prejudice made “at any stage of a judicial proceeding” constitutes a final judgment of his claim and, “unless the court has made some other provision is subject to the usual rules of res judicata .... ” 9 Wright and Miller, Federal Practice & Procedure, § 2367, pp. 185-86 (1971). This is both the federal and the state rule. As-tro# Industrial Associates, Inc. v. Chrysler Motors Corp., 405 F.2d 958, 960-61 (5th Cir.1968); Barnes v. McGee, 21 N.C.App. 287, 204 S.E.2d 203, 205 (1974). And this rule of res judicata applies whether it is raised in a subsequent action or is asserted on appeal in the same ease. Bostick Oil Co. v. Michelin Tire Corp., 702 F.2d 1207, 1218, n. 22 (4th Cir.1983), cert. denied, -U.S. -, 104 S.Ct. 242, 78 L.Ed.2d 232 (1983). In that case, the Court said:
“Bostick advanced two other Unfair Trade Practices Act-based theories which are no longer tenable in this case. One was that Michelin fraudulently induced Bostick to enter the National Accounts program, a claim identical to that dismissed with prejudice below by agreement of the parties. We think that Bos-tick is foreclosed from reopening its fraud claim under a different heading here on appeal.”
Assuming, therefore that the plaintiff’s federal antitrust case is barred on principles of res judicata, the real issue in this case is the effect of that bar upon the plaintiff’s state action. In Nash Cty. Bd. of Ed. v. Biltmore Co., 640 F.2d 484 (4th Cir.1981), cert. denied, 454 U.S. 878, 102 S.Ct. 359, 70 L.Ed.2d 188, we had occasion to examine the North Carolina Unfair Trade Practices statute in relation to the federal antitrust law. We found that basically there was identity in the two statutes. The precise question in Nash was whether a dismissal with prejudice of the state antitrust action barred on res judicata grounds a later federal antitrust action. We held that it did. This case presents the question whether the judgment in a federal antitrust suit bars on res judicata grounds the maintenance of a duplicate state antitrust action. I submit that, while this case presents the opposite situation to Nash, the legal principle applicable in both cases is the same. If, as we held in Nash, the judgment in the state antitrust action barred the later federal antitrust action, it is equally logical and compelling that a judgment in the federal antitrust claim bars the identical claim under *55the North Carolina law and I submit we should so .hold.2
This ruling would not mean that, to the extent that the North Carolina law includes provisions additional to and different from those that duplicate the federal antitrust statute, plaintiff’s right to recover under those additional and different provisions of the North Carolina statutes would not be barred, and I agree with the majority opinion that the summary judgment of the District Court dismissing such actions, if any exist, should be reversed; but it does mean that any right of action under that part of the North Carolina statute which is similar to the federal antitrust actions which were dismissed with prejudice would be barred.
Since my opinion on the rights of the parties and the proper disposition of the appeal in the particulars as outlined above, differs with the majority, I dissent.

. I do not read this language of plaintiffs counsel as supporting the conclusion that the plaintiff “dismissed its federal claim on the understanding that whatever antitrust arguments it might have made under the Sherman Act that also are cognizable under the North Carolina Act would remain available in the event of success on appeal and a subsequent trial after remand.” What counsel actually said in submitting his motion, as shown in the above quote of his language, was that “hopefully” the order for judgment of dismissal with prejudice would include “language that preserves to us the full orbit of Chapter 75 liability which would include proof of Section 1 conspiracy .... ” I have also quoted the Court’s response to this request. In this response, the Court made it plain that, “I’m not ruling on” whether “this dismissal at all has anything to do with the relevancy of any evidence that would have been available to you under your Section 1 claim as against a Chapter 75 claim.” That language, it would seem, does not justify a finding that there was any “understanding” on the effect of the dismissal; there could have been no such understanding in view of the District Court’s categorical statement that he was “not ruling on” that question. Moreover, when the Court entered its formal judgment, it did not include any “carefully crafted” language that set forth any such understanding or ruling that included “language that preservefd] to [the plaintiff] the full orbit of Chapter 75 liability . ... ” Under those circumstances the order of judgment granting the motion by the plaintiff to dismiss the federal antitrust action with prejudice gave rise to res judicata.


. For an excellent comment on Nash, see Note, The Res Judicata Effect of Prior State Court Judgments in Sherman Act Suits: Exalting Substance Over Form, 51 Fordham L.Rev. 1374 (1983). ■